Title: From George Washington to a Board of General Officers, 6 August 1779
From: Washington, George
To: Board of Officers


        
          Gentlemen,
          Head Quarters West Point Augt 6th 1779
        
        I beg leave to refer you to my letter of the 28th of May and to the papers therein contained for the subjects of your present deliberation. The Board, at their last meeting, seem to have mistaken the object of it, and to have imagined that it extended to the settlement of

the relative rank of all the field officers of Artillery, which was not intended; but only that they should resume the consideration of the points submitted by the abovementioned letter.
        Agreeable to the request of the Board, General Knox has been directed to attend to give such information of facts as the Board may find necessary; and I inclose copy of the proceedings of a Board of General Officers held at White plains, as published in general orders the 15th of September 1778.
        Inclosed is also a letter from Lt Col. Popkins, stating the pretensions of Col. Cranes regiment to rank. I have the honor to be Very respectfully Gentlemen Your most Obedt servant
        
          Go: Washington
        
      